   Case 21-08004-JMM                  Doc 3       Filed 01/25/21 Entered 01/25/21 11:18:11                  Desc Main
                                                  Document     Page 1 of 1

Form B 250A (12/09)


                                      United States Bankruptcy Court
                                             District Of Idaho
       Marco Antonio Garcia Lazano and
In re Clara Ontiveros Conde                            ,            )       Case No. 20-40607-JMM
                Debtor                                              )
                                                                    )       Chapter 11
                                                                    )
Cache Cow Farms, LLC                                                )
                    Plaintiff                                       )
                                                                    )
                    v.                                              )       Adv. Proc. No. 21-08004-JMM
MARCO ANTONIO GARCIA a/k/a MARCO ANTONIO GARCIA
                                                                    )
LAZONO and CLARA ONTIVEROS CONDE and MGM CATTLE, LLC
                                                                    )
                    Defendant                                       )


                             SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

                    Address of the clerk:                  Clerk, U.S. Bankruptcy Court
                                                           801 E. Sherman St. Pocatello, ID 83201


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                    Name and Address of Plaintiff's Attorney:
                    Daniel C. Green
                    P.O. Box 1391
                    Pocatello, ID 83204
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.
                                                                                       o· States Courts
                                                                                     United
                                                                                         ,strict of Idaho

                                                                                       ISSUED
                                                                                        Amie Duong
                                                                                  on Jan 25, 2021 11:15 am
